Case 4:18-cv-00824-O Document 25 Filed 04/07/19              Page 1 of 1 PageID 291


                 UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF TEXAS
                     FORT WORTH DIVISION


 U.S. Pastor Council, et al.

                        Plaintiffs,

 v.                                             Case No. 4:18-cv-00824-O

 Equal Employment Opportunity
 Commission, et al.,

                        Defendants.



                                        ORDER
      The plaintiffs’ motion to reset the time of the status hearing currently scheduled

for April 9, 2019, at 9:00 a.m. is granted.

      The Court sets this matter for a status conference hearing on Tuesday, April 9,

2019, at 1:30 p.m. in the Second Floor Courtroom of the Eldon B. Mahon United States

Courthouse, located at 501 W. 10th Street, Fort Worth, Texas.

       Dated: April 7, 2019.


                                         _____________________________________
                                         Reed O’Connor
                                         UNITED STATES DISTRICT JUDGE
